DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nomura (US 2009/0120223).
Nomura discloses:
Re claim 15. An actuator, comprising:
a drive unit (160); and
a gear unit (including 57), wherein the drive unit is secured in place on the gear unit (Figs. 10, 13, 14), in an axial direction of a gear axle of the gear unit, and wherein the axial fixation is provided by a fixation 
Re claim 16. The actuator of claim 15, wherein the counter element (57c, Fig. 13) is part of the gear axle of the gear unit. (Fig. 13)
Re claim 17. The actuator of claim 16, wherein the alignment element (22g; Figs. 13, 14) and the coutner element (57c) are complementary to each other (Figs. 13, 14)
Re claim 18. The actuator of claim 17, wherein the alignment element (22g) and the counter element (57c) as connection components are complementary, such that one of the two connection components includes a plug (22g), which is a plug-type connection component, and another of the two connection components includes a socket (57c).
Re claim 19. The actuator of claim 18, wherein the fixation element (50; Fig. 14) is mounted on the respective plug-type connection component (Fig. 14)
Re claim 20. The actuator of claim 19, wherein the plug-type connection component (22g) has an intermediate region in the form of an annular groove (See annotated Fig. 14 below. The annular groove is a v-shaped groove formed in 22g between portions 22g-1 and 22g-3), and the fixation element (50) is accommodated in the annular groove.

    PNG
    media_image1.png
    613
    617
    media_image1.png
    Greyscale

Re claim 21. The actuator of claim 20, wherein the annular groove has lateral groove shoulders, which have different extensions starting from a groove bottom. (See annotated Fig. 14 below)

    PNG
    media_image2.png
    613
    617
    media_image2.png
    Greyscale

Re claim 22. The actuator of claim 21, wherein the higher groove shoulder is provided on a particular side of the groove bottom on which the plug-type connection component (22g) is connected to the gear unit or to the drive unit. (Fig. 14)
Re claim 23. The actuator of claim 15, wherein the fixation element includes a spring element (50).
Re claim 24. The actuator of claim 23, wherein for an axial fixation with the aid of the fixation element, the fixation is releasable. (As seen in Fig. 14, once 23a is removed gear unit 57 can be slid off and then fixation 50 can be removed and thus released.)
Re claim 25. The actuator of claim 23, wherein an axial fixation strength of the axial fixation is a function of the configuration of the fixation element. (Fixation is via spring 50. The more fixation (spring 50) is compressed, the higher the force applied by the fixation element. See also para. [0050].)
Re claim 26. The actuator of claim 25, wherein the fixation element is a tolerance ring (50), which has waves (50c-1, 50c-2) at its outer circumference (See 50 in Fig. 7), which are at least partially compressed in an installed state between the alignment element and the counter element. (See Figs. 13 and 14)
Re claim 27. The actuator of claim 26, wherein the fixation strength is adjustable based on the configuration of the tolerance ring via a dimensioning of the waves on the tolerance ring, and wherein the dimensioning includes a length of individual waves or a number of waves. (Para. [0050])
Re claim 28. The actuator of claim 15, wherein the alignment element is on a housing (22; See Figs. 13 and 14; para. [0041]) of the drive unit or is attached to a housing. (Figs. 10, 14)
Re claim 29. The actuator of claim 15, wherein the alignment element is on a housing (22) of the drive unit or is attached to the housing (Figs. 10, 14)
Re claim 30. The actuator of claim 15, wherein the fixation element includes a tolerance ring (50).
Re claim 31. The actuator of claim 15, wherein the fixation element (50)  is introduced into an annular groove of the alignment element (see rejection of claim 21 hereinabove; in particular see the annotated Figure 14 above) and disposed between the alignment element (22g) of the drive unit and the counter element  (57c) of the gear unit.
Re claim 32. The actuator of claim 15, wherein the alignment element (22g) is on a housing (22; See Figs. 13 and 14; para. [0041]) of the drive unit or is attached to the housing with the aid of a motor flange.

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
The Applicant alleges element 50 of prior art reference Nomura cannot be the claimed “fixation element”. The instant application recites (Page 4, lines 15-21) “In an advantageous manner, the fixation means of the actuator is a spring element, in particular a tolerance ring. The resilient property may be understood as pliability during the assembly of the alignment element and the counter element. The pliability allows the fixation element to yield under the action of force when it is introduced between the counter element and the alignment element.” Like the fixation element of the instant application, the fixation element 50 of Nomura is a spring and includes a ring-shape (portion of fixation element 50 near 50a which is ring-shaped). Furthermore, fixation element 50 of Nomura helps to fix the gear part 57 by preventing it from making contact with housing portion 22b (see Figs. 13 and 14 of Nomura), thus fixing the gear’s (57) movement in one direction (i.e. towards 22b). While other elements, such as element 23a, help fix the gear by limiting movement in the opposite direction, the claims do not preclude other elements contributing to the fixing of that which is fixed by the claimed fixation element. For at least these reasons fixation element 50 of Nomura corresponds to the claimed fixation element. The Examiner notes many of these similarities to the disclosed fixation element in the instant application are not necessarily claimed, and so while these similarities support that element 50 of Nomura corresponds to the claimed fixation element, these similarities are not necessarily all required for an element in Nomura or in any other prior art reference to be considered a fixation element. For 
The Applicant argues that the annular groove in Nomura shown by the annotated Fig. 14 (in the previous office action and in the rejection above) is not an annular groove. The Examiner notes that it may be considered a v-shaped annular groove. The annular groove of the instant application is shown in the drawings by reference number 15, see for example Fig. 10. While the annular groove of the instant application is rectangular shaped, and the annular groove of Nomura is v-shaped, this difference is not claimed. A v-shaped annular groove is still an annular groove, even if it is not a rectangular shaped annular groove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658